UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 11-4420


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

STEVEN RAY STEWART,

               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:10-cr-00015-nkm-1)



                            No. 11-4471


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

STANLEY H. CARLSON, a/k/a Stanley Harold Carlson,

               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:10-cr-00027-gec-bwc-1)
Submitted:   December 7, 2011          Decided:   January 18, 2012


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Allegra M.C. Black,
Andrea   Lantz  Harris,   Assistant   Federal Public  Defenders,
Christine Madeleine Lee, Research and Writing Attorney, Roanoke,
Virginia, for Appellants.      Timothy J. Heaphy, United States
Attorney, Anthony P. Giorno, First Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In     these     consolidated        appeals,       Steven      Ray    Stewart

appeals his conviction and thirty-month sentence following his

guilty plea to one count of traveling in interstate commerce and

failing to register or update a registration, as required by the

Sex Offender Registration and Notification Act (“SORNA” or “the

Act”), in violation of 18 U.S.C. § 2250(a) (2006), and Stanley

H.    Carlson        appeals       his     conviction       and     twenty-seven-month

sentence      following        his       guilty    plea    to     the     same      offense.

Appellants argue that the relevant provisions of the SORNA that

required      them    to     register     as   sex    offenders,        see   42     U.S.C.A.

§ 16913 (West Supp. 2011), are unconstitutional.                              Stewart also

raises a separate venue challenge.                   We affirm.

              Appellants       argue      that     the    district      court       erred   in

denying their motions to dismiss the indictments against them.

They contend that, in enacting the SORNA, Congress violated the

non-delegation doctrine by impermissibly delegating legislative

functions to the Attorney General; namely, the discretion to

determine      whether       the   SORNA’s     registration        requirements        would

apply to sex offenders convicted prior to the Act’s enactment.

We review de novo the district court’s denial of a motion to

dismiss an indictment.               United States v. Brandon, 298 F.3d 307,

310    (4th        Cir.    2002).           Additionally,         properly          preserved



                                               3
constitutional claims are reviewed de novo.                     United States v.

Hall, 551 F.3d 257, 266 (4th Cir. 2009).

            The non-delegation doctrine “is based on the principle

of preserving the separation of powers between the coordinate

branches    of    government.”       United    States     v.   Ambert,     561 F.3d
1202, 1212 (11th Cir. 2009).             Congress’ delegation of authority

to   another      branch    of    government    does    not     offend     the    non-

delegation       doctrine    as   long   as    Congress    has     delineated      an

“intelligible principle” guiding the exercise of that authority.

J.W. Hampton, Jr. & Co. v. United States, 276 U.S. 394, 409

(1928).        Even     a    general      legislative          directive     is      a

constitutionally sufficient intelligible principle if Congress

“clearly delineates the general policy, the public agency [that]

is   to    apply      it,   and    the   boundaries       of    th[e]      delegated

authority.”        Mistretta v. United States, 488 U.S. 361, 372-73

(1989) (internal quotation marks omitted).

            Appellants contend there is no intelligible principle

guiding the Attorney General in his discretion.                    We agree with

the other courts of appeal that have considered this issue in

concluding that this claim is without merit.                   See, e.g., United

States v. Guzman, 591 F.3d 83, 93 (2d Cir.) (concluding that the

Attorney General’s delegated authority is “highly circumscribed”

because the SORNA “includes specific provisions delineating what

crimes require registration; where, when, and how an offender

                                         4
must register; what information is required of registrants; and

the elements and penalties for the federal crime of failure to

register”    (internal       citations       omitted)),    cert.     denied,   130
S. Ct. 3487 (2010); United States v. Whaley, 577 F.3d 254, 264

(5th Cir. 2009) (holding that the SORNA’s statement of purpose

in 42 U.S.C.A. § 16901 is a guiding intelligible principle);

Ambert, 561 F.3d at 1213-14 (describing the SORNA’s broad policy

goals as intelligible principles).

            Further,    we     reject    Appellants’       argument     that   our

decision in United States v. Hatcher, 560 F.3d 222 (4th Cir.

2009), compels a contrary conclusion.               Contrary to Appellants’

argument, nothing in the Hatcher decision calls into question

the constitutionality of Congress’ delegation of authority to

the Attorney General under the SORNA.                   We therefore conclude

that   Appellants’     non-delegation        doctrine     argument    is   without

merit.

            Stewart also argues that the district court erred in

denying his motion to dismiss the indictment because the Western

District of Virginia was the improper venue for his prosecution.

We review the district court’s determination on venue de novo.

United States v. Wilson, 262 F.3d 305, 320 (4th Cir. 2001).

            Venue lies in the state and in the district where the

offense at issue was “committed.”               U.S. Const. art. III, § 2,

cl. 3; Fed. R. Crim. P. 18.         A determination of where an offense

                                         5
is “committed” is to be made with reference to the criminal act

proscribed by the statute.                   Johnston v. United States, 351 U.S.
215,    220    (1956).           If    the    statute        does    not    provide     explicit

guidance, the location of the offense for venue purposes “must

be   determined          from    the    nature         of   the   crime      alleged    and     the

location of the act or acts constituting it.”                                United States v.

Anderson, 328 U.S. 699, 703 (1946).

               Stewart’s violation of § 2250(a) necessarily involved

more    than    one       district       because        he    traveled       interstate       from

Virginia to Kentucky, where he failed to register.                                     In such a

situation,      venue       is    governed         by       18 U.S.C.      § 3237(a)     (2006),

which states that “any offense against the United States begun

in one district and completed in another, or committed in more

than one district, may be inquired of and prosecuted in any

district       in    which       such        offense        was     begun,     continued,       or

completed.”          Stewart’s offense began in Virginia because his

move    from    that      state       gave    rise      to    his    duty    to    register      in

Kentucky,      where      his     offense      was      completed       when      he   failed    to

register.       42 U.S.C.A. § 16913(c).                       Because Stewart’s offense

began    when       he   moved        from   the       Western      District      of   Virginia,

thereafter failing to register in Kentucky, venue was proper in

the Western District of Virginia.                           See, e.g., United States v.

Howell, 552 F.3d 709, 717–18 (8th Cir. 2009) (holding that venue

for a failure-to-register prosecution was proper in the Northern

                                                   6
District of Iowa, from which the defendant moved to Texas where

he failed to register).          Accordingly, Stewart’s venue argument

is without merit.

            We    therefore    affirm     the   judgments     of   the    district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in    the    materials

before   the     court   and   argument     would   not     aid   the    decisional

process.

                                                                           AFFIRMED




                                        7